Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 17/385,546 filed on July 26, 2021.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2018/0082951 A1) in view of Rho et al. (2014/0187037 A1).
Regarding independent claim 1, Li et al. teaches a method for fabricating a semiconductor device, comprising (Figs. 1-8):
providing a first semiconductor die (102, para [0041], Fig. 1);
5forming a connecting dielectric layer (104, para [0041], Fig. 1) above the first semiconductor die (102);
forming a first trench (108a, para [0044], Fig. 3) in the connecting dielectric layer (104);
forming a plurality of sacrificial spacers (110, para [0046], Figs. 5-6) on sides of the first trench (108a);
10forming a first protection structure (114b, para [0051], Fig. 7) in the first trench (108a); and
performing an etching process (para [0053]) to turn the plurality of sacrificial spacers (110) into a plurality of air gaps (116, Fig. 8);
wherein the plurality of sacrificial spacers (110) are formed of nitrogen-rich oxide (para [0048]) and the first protection structure (114b) is formed 15of copper (para [0051]), aluminum, titanium, tungsten, cobalt, the like, or a combination thereof.
Li et al. is explicitly silent of disclosing wherein, performing an energy treatment to turn the plurality of sacrificial spacers into a plurality of air gaps.
Rho et al. teaches wherein (Figs. 2F-2G), performing an energy treatment (29, anneal at 200 degree ºC, para [0047]-[0048]) to turn the plurality of sacrificial spacers (27) into a plurality of air gaps (31, by shrinking the volumes of material 27, para [0048]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Rho et al., while forming the air gaps of Li et al., since both methods (etching vs. annealing) are suitable alternative process steps of forming the air gaps to reduce the parasitic capacitances between the first conductive layer patterns 22 and the second conductive layer patterns 28 (para [0049]]. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
Regarding claim 2, Li et al. and Rho et al. teach all of the limitations of claim 1 from which this claim depends.
Li et al. is explicitly silent of disclosing wherein, the energy-removable material is a thermal decomposable material, a photonic decomposable material, an e-beam 20decomposable material, or a combination thereof.
Rho et al. teaches wherein (Figs. 2F-2G), the energy-removable material is a thermal decomposable material (27: 27A silicon-containing layer or polysilicon layer, para [0042], however, the applicant has not named any material in the original specification, since 27 is shrunk by annealing as disclosed in claim 1, therefore, the silicon-containing layer or polysilicon layer is a thermal decomposable material), a photonic decomposable material, an e-beam 20decomposable material, or a combination thereof.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Rho et al., while forming the sacrificial spacer material of Li et al., since both materials are suitable alternatives for annealing to form the air gaps to reduce the parasitic capacitances between the first conductive layer patterns 22 and the second conductive layer patterns 28 (para [0049]]. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
Regarding claim 3, Li et al. and Rho et al. teach all of the limitations of claim 1 from which this claim depends.
Rho et al. teaches wherein (Figs. 2F-2G), an energy source of the energy treatment is heat (29, anneal at 200 degree ºC, para [0047]-[0048]), light, or a combination thereof.
Regarding claim 4, Li et al. and Rho et al. teach all of the limitations of claim 3 from which this claim depends.
Li et al. is explicitly silent of disclosing wherein, further comprising a step of forming a capping layer to seal the 292020-0109-US plurality of air gaps, wherein the capping layer is formed of silicon oxide, fluorine-doped silicon oxide, or organic spin-on glass.
Rho et al. teaches wherein (para [0050]), further comprising a step of forming a capping layer (silicon oxide, not shown in the figure, para [0050]) to seal the 292020-0109-US plurality of air gaps (31), wherein the capping layer is formed of silicon oxide (para [0050]), fluorine-doped silicon oxide, or organic spin-on glass.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Rho et al., and modify the structure of Li et al., in order to to prevent the air gaps 31 from being open during a subsequent process (para [0050]). Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.


Allowable Subject Matter
9.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites “….
further comprising a step of forming a second semiconductor 5die on the connecting dielectric layer and on the first protection structure through a bonding process, wherein a temperature of the bonding process is between about 300°C and about 450°C”.
Claim 6 recites “….
further comprising a step of forming a plurality of 10ferromagnetic spacers on sides of the plurality of sacrificial spacers”.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819